DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,379,057 in view of Makinwa et al. (WO 95/27951):
Claim 1 of this application
claim 1 of U.S. Patent No.11,379,057
1. An electronic pen comprising: 
a casing; 
an opening portion formed on one side of the casing; 
a core body that projects outside of the casing through the opening portion; 
a pen module part; and 
a core body insertion member disposed in the casing and having a hollow space that houses the core body, the hollow space including a hollow portion between an inner circumferential surface of the core body insertion member and an outer circumferential surface of the core body when the core body insertion member houses the core body, the hollow portion communicating, via the opening portion, with a first space external to the electronic pen, and the hollow portion separated from a second space in which the pen module part is disposed within the casing.
1. An electronic pen comprising: 
a casing; 
an opening portion formed on one side of the casing; 
a core body that projects outside of the casing through the opening portion; 
a circuit board; and 
a core body insertion member disposed in the casing and having a hollow space that houses the core body, the hollow space including a hollow portion between an inner circumferential surface of the core body insertion member and an outer circumferential surface of the core body when the core body insertion member houses the core body, the hollow portion communicating, via the opening portion, with a first space external to the electronic pen, and the hollow portion separated from a second space in which the circuit board is disposed.


	As can be seen from the above comparison, claim 1 of the instant application is different from claim 1 of U.S. Patent No.11,379,057 in that the electronic pen according to claim 1 of the instant application presents a pen module part (vague and lack of structural details) within the claimed casing having a specific relative position with regard to the claimed hollow portion. The differentiating feature is not new, however.
	Makinwa, for instance, teaches in Fig. 2 that a pen module part, i.e., coil 206, in a second space (i.e., space inside casing 208 for accommodating coil 206) within casing 208 and that a hollow portion (i.e., hollow portion between an inner circumferential surface of the core body insertion member, i.e., elastic holder 214, and an outer circumferential surface of the core body, i.e., member 204) is separated from the second space.
	Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to try modifying the invention of claim 1 of the instant application with Makinwa’s technique as an obvious matter of design choice when optimizing the result.

Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-10 of U.S. Patent No.11,379,057 in view of Makinwa et al. (WO 95/27951), respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makinwa et al. (WO 95/27951).
Regarding claim 1, Makinwa teaches an electronic pen (Fig. 2) comprising: 
a casing (Fig. 2: casing 208); 
an opening portion (Fig. 2: opening portion of casing 208 allowing tip 202 and member 204 to project outside of casing 208) formed on one side of the casing; 
a core body (Fig. 2: tip 202 and member 204 collectively forming a core body) that projects outside of the casing through the opening portion; 
a pen module part (Fig. 2: coil 206, cores 210 and 212 collectively form a pen module part); and 
a core body insertion member (Fig. 2: elastic holder 214) disposed in the casing and having a hollow space (Fig. 2: hollow space in elastic holder 214 accommodating member 214) that houses the core body, the hollow space including a hollow portion (Fig. 2: hollow portion between an inner circumferential surface of elastic holder 214 and an outer circumferential surface of member 204) between an inner circumferential surface of the core body insertion member and an outer circumferential surface of the core body when the core body insertion member houses the core body, the hollow portion communicating, via the opening portion, with a first space (Fig. 2: space where tip 202 is located) external to the electronic pen, and the hollow portion separated from a second space (Fig. 2: space inside casing 208 for accommodating coil 206) in which the pen module part is disposed within the casing.

Regarding claim 2, Makinwa further teaches the electronic pen according to claim 1, further comprising: 
a pen pressure detector (Fig. 2: coil 206, cores 210 and 212 collectively form a pen pressure detector) which, in operation, detects a pen pressure applied to the core body (page 5, ll. 14-29; Examiner’s Note: pen pressure manifests as frequency jump allowing unambiguous detection of pressure exerted on pen), 
wherein the core body insertion member has a barrier (Fig. 2: body of elastic holder 214) that separates the hollow portion from the pen pressure detector and the barrier is adjacent to the pen pressure detector.

Regarding claim 3, Makinwa further teaches the electronic pen according to claim 2, wherein, in operation, the pen pressure applied to the core body is transmitted to the pen pressure detector by elastic displacement of the barrier (Fig. 2: elastic displacement of elastic holder 214 integrated with spring element 216) based on movement of the core body according to the pen pressure.

Regarding claim 4, Makinwa further teaches the electronic pen according to claim 2, wherein the barrier is formed by an elastic member (Fig. 2: elastic holder 214).

Regarding claim 5, Makinwa further teaches the electronic pen according to claim 2, wherein a pressing member (Fig. 2: tip 202) is fitted on a side of the core body, and the core body presses the barrier of the core body insertion member, via the pressing member, according to the pen pressure.

Regarding claim 6, Makinwa further teaches the electronic pen according to claim 1, further comprising: 
a pen pressure detector (Fig. 2: coil 206, cores 210 and 212 collectively form a pen pressure detector; page 5, ll. 14-29; Examiner’s Note: pen pressure manifests as frequency jump allowing unambiguous detection of pressure exerted on pen) which, in operation, detects a pen pressure applied to the core body (page 5, ll. 14-29; Examiner’s Note: pen pressure manifests as frequency jump allowing unambiguous detection of pressure exerted on pen) and being coupled to the core body insertion member (Fig. 2).

Regarding claim 7, Makinwa further teaches the electronic pen according to claim 1, wherein a sealing member (Fig. 2: body of elastic holder 24 functions as a sealing member) separates the hollow portion from the second space.

Regarding claim 8, Makinwa further teaches the electronic pen according to claim 1, wherein a sealing member (Fig. 2: bottom of casing 208 functions as a sealing member) is disposed between the first space and the second space.

Regarding claim 9, Makinwa further teaches the electronic pen according to claim 1, wherein a magnetic core (Fig. 2: cores 210 and 212 collectively form a magnetic core) houses the core body and a sealing member (Fig. 2: elastic holder 214 functions as a sealing member, which is disposed on core 212) is disposed on the magnetic core.

Regarding claim 10, Makinwa further teaches the electronic pen according to claim 9, wherein the sealing member is a cap-shaped elastic member (Fig. 2: elastic holder 214 is cap-shaped).

Regarding claim 12, Makinwa further teaches the electronic pen according to claim 1, wherein the pen module part includes a coil (Fig. 2: coil 206).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Makinwa et al. (WO 95/27951) in view of Fukushima et al. (US 2001/0038384).
Regarding claim 13, Makinwa further teaches the electronic pen according to claim 12, wherein the pen module part further includes a core (Fig. 2: core 210) on which the coil is wound.
Makinwa does not further teach the core is of a ferrite type. However, it is common practice using a ferrite core in the related art.
Fukushima, for instance, teaches in Fig. 1 a pointer/stylus including a ferrite core 123 on which coil 103 is wound. 
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Fukushima’ teaching with Makinwa’s technique configuring core 206 (Makinwa: Fig. 2) to be a ferrite core to take advantage of its well-known properties of high magnetic permeability coupled with low electrical conductivity (which helps prevent eddy currents).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0212605, made of record by Lien, also teaches in Figs. 3-4 the invention of claim 1.
US 2015/0331506, made of record by Vandermeijden et al., also teaches in Fig. 9 the invention of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693